Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The PTO-1449 filed 3/25/2021 pointed out that some of the information cited for references in the IDS filed 8/26/2016 was inaccurate.  However, there was inaccurate information cited in the PTO-1449 filed 3/25/2021, as the applicant pointed out in the transmittal letter and IDS filed 4/08/2021.  Therefore, the IDS filed 8/26/2016 has been reconsidered, and the inaccuracies have been corrected in the PTO-1449 attached to the present corrected notice of allowability.
The IDS filed 4/08/2021 was not considered, because it recites references that were previously cited in the IDS filed 8/26/2016.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/J. W./
Examiner, Art Unit 3753



/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753